Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered

Election/Restrictions
 1 	Claims 40 and 45 are directed to an invention that is independent or distinct from the invention claimed in the claims 24, 43-44 and 46 for the following reasons: 

I.	Claims 24, 43-44 and 46 are drawn to an invention of contorting based on the application indication of the traffic of the transport layer flow, scheduling of the traffic of the transport layer flow on the set of transport layer subflows of the multipath connection  

 II.	Amended Claim 40 and 45 are drawn to an invention of switching based on the application indication of the traffic of the transport layer flow, from using a first scheduling policy for scheduling the traffic of the transport layer flow to using a second scheduling policy for scheduling the traffic of the transport layer flow , Originally filed claimed 40 and 45 were drawn to scheduling of the traffic of the transport layer flow on the set of transport layer subflows of the multipath connection   

claims 40 and 45 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 103
1. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 24, 26-27 and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication US 2019/0182363 to Bonaventure et al. (hereinafter Bonaventure) in view of U.S Publication 2017/0041836 to Huang et al. (hereinafter Huang) 

 	As to claims 24, 43 and 44, Bonaventure discloses an apparatus comprising: 
 	at least one processor (Bonaventure; [0108]); and
 		at least one memory including computer program code (Bonaventure; [0108]);

 		determine, for a transport layer flow supported using a multipath connection including a set of transport layer subflows, an application indication of traffic of the transport layer flow (Bonaventure; [0091]-[0092] discloses TCP flow corresponds to transport layer flow. [0092] discloses MPTCP corresponds to multipath connection for the TCP flow. Fig.4 and [0092] shows and discloses plurality of subflows. [0062]-[0063] discloses of using a particular protocol and addressing scheme for the TCP flow corresponds to an application indication ); and
 		control, based on the application indication of the traffic of the transport layer flow, transport of the traffic of the transport layer flow via the multipath connection (Bonaventure; [0062]-[0063]; [0091]-[0092] discloses of using a particular protocol and address information for the TCP traffic flow. [0016] discloses multipath connection)
 		Bonaventure discloses of sending traffic from one node to another node. Bonaventure fails to disclose of wherein the application indication includes an application type of the traffic of the transport layer flow. However, Huang discloses
 	 	wherein the application indication of the traffic of the transport layer flow includes at least one of an indication of an application of the traffic of the transport layer flow or an indication of an application type of the traffic of the transport layer flow (Huang; Abstract; [0014] discloses of receiving MPTCP context that indicates sub-flows)
 	 It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings so that a data throughput is large, and system robustness is good 

		As to claim 26, the rejection of claim 24 as listed above is incorporated herein. In addition Bonaventure-Huang discloses wherein the application indication of the traffic of the transport layer flow is determined based on at least one of packet header inspection or deep packet inspection (Bonaventure; [0009]; [0062]-[0063]; [0091]-[0092] discloses packet header inspection).

		As to claim 27, the rejection of claim 24 as listed above is incorporated herein. In addition Bonaventure-Huang discloses wherein the application indication of the traffic of the transport layer flow is determined based on at least one of a protocol of the transport layer flow, an application group of the transport layer flow, or a charging group of the transport layer flow (Bonaventure; [0063] discloses IPv4 and IPv6 corresponds to protocol of the TCP flow. Here Bonaventure is applied for the 1st alternative)

		As to claim 41, the rejection of claim 24 as listed above is incorporated herein. In addition Bonaventure-Huang discloses wherein the apparatus includes a Hybrid Access Gateway (HAG) configured to support the multipath connection with a Hybrid Customer Premises Equipment (HCPE) (Bonaventure; Fig.1; Fig.4; [0009]; [0062]-[0063]; [0091]-[0092]).

		As to claim 42, the rejection of claim 24 as listed above is incorporated herein. In addition Bonaventure-Huang discloses wherein the apparatus includes a network .

4.	Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication U.S Publication 2018/0212883 to Wei et al. (hereinafter Wei) ) in view of U.S Publication 2017/0041836 to Huang et al. (hereinafter Huang) 

		As to claim 46, Bonaventure discloses an apparatus, comprising: 
		at least one processor (Wei; [0016]); and
		at least one memory including computer program code (Wei; [0016]);
		wherein the at least one memory and the computer program code are configured to, with the at least one processor (Wei; [0016]), cause the apparatus to at least:
		determine, for a transport layer flow supported using a multipath connection including a set of transport layer subflows, an application indication of traffic of the transport layer flow (Wei; Fig2a; Fig.2b; [0082] discloses MPTCP corresponds to multipath connection  and also discloses a set of TCP subflows. Fig.6; [0082] also discloses of indicating a particular application HTTP/2 in the traffic or data transmission)	
 		Wei discloses of indicating an application in the data transmission. Wei fails to disclose scheduling of the traffic of the transport layer flow on the set of transport layer subflows of the multipath connection. However, Huang discloses
	control, based on the application indication of the traffic of the transport layer flow, transport of the traffic of the transport layer flow via the multipath connection wherein the control includes preventing establishment of a new transport layer subflow for the multipath connection (Huamg; 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to make a decision based on the indication. 

Allowable Subject Matter
	Claims 28-39 and 47 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478